                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHYHEED WILSON                              )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )       Case No. 1:18-123
                                            )
                                            )
                                            )
OFFICER MILLER                              )
                                            )
                      Defendant.            )




                                   MEMORANDUM ORI)ER

       This action was received by the Clerk of Court on April 30, 2018, and referred to the

undersigned as Magistrate Judge on the case. Upon taking the oath of office of DistrictJudge in

September 2018, the matter was referred to United States Magistrate Judge Richard A. Lanzillo,

for report and recommendation on September 28, 2018, in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(l), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrate Judges.

       Defendant filed a Motion for Summary Judgment [ECF No. 39] on July 30, 2019.

Although he was given ample time to do so, Plaintiff did not file an Opposition.

       On January 9, 2020, Magistrate Judge Lanzillo issued a.Report and Recommendation

recommending that the motion be granted. No Objections to the Report and Recommendation

were filed.

       After de novo review of the complaint and documents in the case, together with the repor

and recommendation thereto, the following order is entered:
      AND NOW, this 18th day ofMarch,2020;

      IT IS ORDERED that the Motion for Summary Judgment [ECF No. 39] is

G~ED. The Clerk of Court is directed to close this case.


     IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

anzillo, issued on February 6, 2020 [ECF No. 45] is adopted as the opinion of the court.




                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge




                                               2
